
	

114 HR 2962 IH: America’s College Promise Act of 2015
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2962
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Scott of Virginia (for himself, Mr. Hinojosa, Mr. Clyburn, Mr. Butterfield, Ms. Judy Chu of California, Ms. Linda T. Sánchez of California, Ms. Adams, Mr. Moulton, Mr. Takano, Mr. Grijalva, Mr. Richmond, Ms. Brown of Florida, Mr. Danny K. Davis of Illinois, Mr. Blumenauer, Ms. Bonamici, Ms. Bordallo, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Capps, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Conyers, Mr. DeSaulnier, Ms. Edwards, Ms. Eshoo, Mr. Fattah, Ms. Fudge, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Gutiérrez, Ms. Hahn, Mr. Honda, Mr. Jeffries, Mr. Kennedy, Mr. Kilmer, Mr. Kind, Mr. Larson of Connecticut, Ms. Lee, Mr. Levin, Mr. Lewis, Mr. Ted Lieu of California, Mr. Ben Ray Luján of New Mexico, Mr. McDermott, Mr. McGovern, Ms. Moore, Mrs. Napolitano, Mr. Norcross, Ms. Norton, Ms. Plaskett, Mr. Pocan, Mr. Rangel, Ms. Roybal-Allard, Mr. Rush, Mr. Sablan, Ms. Loretta Sanchez of California, Mr. Schiff, Mr. Serrano, Mr. Swalwell of California, Mr. Takai, Mrs. Torres, Mr. Van Hollen, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Beyer, Mr. Pascrell, Mr. Delaney, and Mr. Keating) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide greater access to higher education for America’s students.
	
	
 1.Short titleThis Act may be cited as the America’s College Promise Act of 2015. 2.PurposeThe purpose of this Act is to help all individuals of the United States earn the education and skills the individuals need—
 (1)by making 2 years of community college free, through a new partnership with States and Indian tribes to help the States and Indian tribes—
 (A)waive resident community college tuition and fees for eligible students; (B)maintain State and Indian tribe support for higher education; and
 (C)promote key reforms to improve student outcomes; and (2)through a new partnership with minority-serving institutions to—
 (A)encourage eligible students to enroll and successfully complete a baccalaureate degree at participating institutions; and
 (B)promote key reforms to improve student outcomes. ISTATE AND INDIAN TRIBE GRANTS FOR COMMUNITY COLLEGES 101.In generalFrom amounts appropriated under section 107(a) for any fiscal year, the Secretary shall award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 105.
			102.Federal share; non-Federal share
				(a)Federal share
 (1)FormulaSubject to paragraph (2), the Federal share of a grant under this title shall be based on a formula, determined by the Secretary, that—
 (A)accounts for the State or Indian tribe’s share of eligible students; and (B)provides, for each eligible student in the State or Indian tribe, a per-student amount that is—
 (i)not less than 300 percent of the per-student amount of the State or Indian tribe share, determined under subsection (b), subject to clause (ii); and
 (ii)not greater than 75 percent of— (I)for the 2016–2017 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and
 (II)for each subsequent award year, the average resident community college tuition and fees per student in all States calculated under this subclause for the preceding year, increased by the lesser of—
 (aa)the percentage by which the average resident community college tuition and fees per student in all States for the most recent year for which data are available increased as compared to such average for the preceding year; or
 (bb)3 percent. (2)Exception for certain indian tribesIn any case in which not less than 75 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
					(b)State or tribal share
					(1)Formula
 (A)In generalThe State or tribal share of a grant under this title for each fiscal year shall be the amount needed to pay 25 percent of the average community college resident tuition and fees per student in all States in the 2016–2017 award year for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in subparagraph (B).
 (B)Exception for certain indian tribesIn a case in which not less than 5 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
 (2)Need-based aidA State or Indian tribe may include any need-based financial aid provided through State or tribal funds to eligible students as part of the State or tribal share.
 (3)No in-kind contributionsA State or Indian tribe shall not include in-kind contributions for purposes of the State or tribal share described in paragraph (1).
 103.EligibilityTo be eligible for a grant under this title, a State or Indian tribe shall agree to waive community college resident tuition and fees for all eligible students for each year of the grant.
			104.Applications
 (a)SubmissionFor each fiscal year for which a State or Indian tribe desires a grant under this title, an application shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall be submitted by—
 (1)in the case of a State, the Governor, the State agency with jurisdiction over higher education, or another agency designated by the Governor to administer the program under this title; or
 (2)in the case of an Indian tribe, the governing body of such tribe. (b)ContentsEach State or Indian tribe application shall include, at a minimum—
 (1)an estimate of the number of eligible students in the State or Indian tribe and the cost of waiving community college resident tuition and fees for all eligible students for each fiscal year covered by the grant, with annual increases of an amount that shall not exceed 3 percent of the prior year’s average resident community college tuition and fees;
 (2)an assurance that all community colleges in the State or under the jurisdiction of the Indian tribe, respectively, will waive resident tuition and fees for eligible students in programs that are—
 (A)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or post­bac­ca­lau­reate degree at any public institution of higher education in the State; or
 (B)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State;
 (3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including completion or transfer rates, that have been or will be adopted by the participating community colleges, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;
 (B)providing accelerated learning opportunities, such as dual or concurrent enrollment programs; (C)advancing competency-based education;
 (D)strengthening remedial education, especially for low-income, first-generation, adult and other underrepresented students;
 (E)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; or
 (F)utilizing career pathways or degree pathways; (4)a description of how the State or Indian tribe will promote alignment between its public secondary school and postsecondary education systems, including between 2-year and 4-year public institutions of higher education and with minority-serving institutions described in section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q), to expand awareness of and access to postsecondary education, reduce the need for remediation and repeated coursework, and improve student outcomes;
 (5)a description of how the State or Indian tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian tribe;
 (6)an assurance that all participating community colleges in the State or under the authority of the Indian tribe have entered into program participation agreements under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094);
 (7)an assurance that, for each year of the grant, the State or Indian tribe will notify each eligible student of the student’s remaining eligibility for assistance under this title; and
 (8)a description of how the State or Indian tribe will promote the improved performance of public institutions of higher education through funding reform, including through the use of a performance-based model that allocates a portion of the State or Indian tribe’s public higher education expenditures based on the performance of those institutions on State-specified metrics, including successful student outcomes, while ensuring that existing funding gaps for underresourced institutions are not exacerbated.
					105.Allowable uses of funds
 (a)In generalA State or Indian tribe shall use a grant under this title only to provide funds to participating community colleges to waive resident tuition and fees for eligible students who are enrolled in—
 (1)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or postbaccalaureate degree at any public institution of higher education in the State; or
 (2)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State.
 (b)Additional usesIf a State or Indian tribe demonstrates to the Secretary that it has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian tribe may use those funds to carry out one or more of the following:
 (1)Expanding the waiver of resident tuition and fees at community college to students who are returning students or otherwise not enrolling in postsecondary education for the first time, and who meet the student eligibility requirements of clauses (i) through (v) of section 106(4)(A).
 (2)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges.
 (3)Improving postsecondary education readiness in the State or Indian tribe, through outreach and early intervention.
 (4)Expanding access to dual or concurrent enrollment programs. (5)Improving affordability at 4-year public institutions of higher education.
 (c)Use of funds for administrative purposesA State or Indian tribe that receives a grant under this title may not use any funds provided under this title for administrative purposes relating to the grant under this title.
 (d)Maintenance of effortA State or Indian tribe receiving a grant under this title is entitled to receive its full allotment of funds under this title for a fiscal year only if, for each year of the grant, the State or Indian tribe provides financial support for public higher education at a level equal to or exceeding the average amount provided per full-time equivalent student for public institutions of higher education for the 3 consecutive preceding State or Indian tribe fiscal years. In making the calculation under this subsection, the State or Indian tribe shall exclude capital expenses and research and development costs and include need-based financial aid for students who attend public institutions of higher education.
 (e)Annual reportA State or Indian tribe receiving a grant under this title shall submit an annual report to the Secretary describing the uses of grant funds under this title, the progress made in fulfilling the requirements of the grant, and rates of graduation, transfer and attainment of recognized postsecondary credentials at participating community colleges, and including any other information as the Secretary may require.
 (f)Reporting by secretaryThe Secretary annually shall— (1)compile and analyze the information described in subsection (e); and
 (2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives containing the analysis described in paragraph (1) and an identification of State and Indian tribe best practices for achieving the purpose of this title.
 (g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes as described in section 104(b)(3) and shall disseminate such best practices among the States and Indian tribes.
				(h)Continuation of funding
 (1)In generalA State or Indian tribe receiving a grant under this title for a fiscal year may continue to receive funding under this title for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.
 (2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this title if the State or Indian tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 104.
 106.DefinitionsIn this title: (1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education.
 (3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program means an academic program through which a secondary school student is able simultaneously to earn credit toward a secondary school diploma and a postsecondary degree or other recognized postsecondary credential, including early college high school programs.
				(4)Eligible student
 (A)DefinitionThe term eligible student means a student who— (i) (I)enrolls in a community college for the first time, regardless of age, after the date of enactment of this Act; or
 (II)is enrolled in a community college, for the first time, as of the date of enactment of this Act; (ii)attends the community college on not less than a half-time basis;
 (iii)is maintaining satisfactory progress, as defined in section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), in the student’s course of study;
 (iv)qualifies for resident tuition, as determined by the State or Indian tribe; and (v)is enrolled in an eligible program described in section 104(b)(2).
 (B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this title.
 (5)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (6)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
 (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (8)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (9)SecretaryThe term Secretary means the Secretary of Education. (10)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
				107.Appropriations
 (a)Authorization and appropriationsFor the purpose of making grants under this title, there are authorized to be appropriated, and there are appropriated—
 (1)$1,365,000,000 for fiscal year 2016; (2)$3,020,000,000 for fiscal year 2017;
 (3)$3,854,000,000 for fiscal year 2018; (4)$5,395,000,000 for fiscal year 2019;
 (5)$7,061,000,000 for fiscal year 2020; (6)$8,085,000,000 for fiscal year 2021;
 (7)$10,182,000,000 for fiscal year 2022; (8)$13,019,000,000 for fiscal year 2023;
 (9)$13,583,000,000 for fiscal year 2024; and (10)$14,171,000,000 for fiscal year 2025 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this title that is equal to the minimum amount of the Federal share described in section 102(a), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.
				IIGRANTS TO HISTORICALLY BLACK COLLEGES AND UNIVERSITIES, HISPANIC-SERVING INSTITUTIONS, ASIAN
			 AMERICAN AND NATIVE AMERICAN PACIFIC ISLANDER-SERVING INSTITUTIONS, TRIBAL
			 COLLEGES AND UNIVERSITIES, ALASKA NATIVE-SERVING INSTITUTIONS, NATIVE
			 HAWAIIAN-SERVING INSTITUTIONS, PREDOMINANTLY BLACK INSTITUTIONS, AND
			 NATIVE AMERICAN-SERVING NONTRIBAL INSTITUTIONS
			201.Pathways to student success for historically black colleges and universities
 (a)In generalFrom amounts appropriated under section 204(a) for any fiscal year, the Secretary shall award grants to participating 4-year historically black colleges or universities that meet the requirements of subsection (b) to—
 (1)encourage students to enroll as first-time students and successfully complete a bachelor’s degree at participating institutions;
 (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a historically black college or university that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising; (B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;
 (C)advancing distance and competency-based education; (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; or
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution.
					(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
					(3)Limitations
 (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.
 (B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.
 (d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.
				202.Pathways to student success for Hispanic-serving institutions, Asian American and Native American
			 Pacific Islander-serving institutions, tribal colleges and universities,
			 Alaska Native-serving institutions, Native Hawaiian-serving institutions,
			 predominantly Black institutions, and Native American-serving nontribal
			 institutions
 (a)In generalFrom amounts appropriated under section 204(a) for any fiscal year, the Secretary shall award grants to participating 4-year minority-serving institutions to—
 (1)encourage students to enroll as first-time students and successfully complete a bachelor’s degree at participating institutions;
 (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)Institutional eligibilityTo be eligible to participate and receive a grant under this section, an institution shall be a minority-serving institution that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising; (B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;
 (C)advancing distance and competency-based education; (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; and
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local levels to ensure that community college credits can fully transfer to the participating institution.
					(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such participating eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
					(3)Limitations
 (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for a grant year greater than the national average of public four-year institutional tuition and fees, as determined by the Secretary.
 (B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase made by the institution in the previous 5 years.
 (d)ApplicationAn eligible institution shall submit an application to the Secretary at such time, in such a manner, and containing such information as determined by the Secretary.
 (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.
 203.DefinitionsIn this title: (1)Eligible student (A)DefinitionThe term eligible student means a student, regardless of age, who—
						(i)
 (I)enrolls in a historically black college or university, or minority-serving institution, for the first time; or
 (II)transfers from a community college into a historically black college or university, or minority-serving institution, for the first time;
 (ii)attends the historically black college or university, or minority serving institution, on at least a half-time basis;
 (iii)maintains satisfactory academic progress; and (iv)is a low-income student.
						(B)Special rules
 (i)First 3 yearsAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this title.
 (ii)Special rule for certain studentsNotwithstanding subparagraph (A)(i), an otherwise eligible student whose parent or guardian was denied a Federal Direct PLUS loan under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) after November 2011 and before March 29, 2015, and who subsequently withdrew from a historically black college or university, or minority-serving institution, and has not yet completed a program of study at such historically black college or university or minority-serving institution, shall be eligible to participate under section 201 or 202 in order to complete such program of study, subject to all other requirements of section 201 or 202 (as the case may be).
 (2)Historically black college or universityThe term historically black college or university means a part B institution described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
 (3)Low-income studentThe term low-income student has the meaning given such term by the Secretary, except that such term shall not exclude any student eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a).
 (4)Minority-serving institutionThe term minority-serving institution means any public or not-for-profit institution of higher education— (A)described in paragraphs (2) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q); and
 (B)designated as a minority-serving institution by the Secretary. 204.Appropriations (a)Authorization and appropriations for HBCU and MSI grantsFor the purpose of carrying out sections 201 and 202, there are authorized to be appropriated, and there are appropriated—
 (1)$55,000,000 for fiscal year 2016; (2)$180,000,000 for fiscal year 2017;
 (3)$1,072,000,000 for fiscal year 2018; (4)$1,115,000,000 for fiscal year 2019;
 (5)$1,160,000,000 for fiscal year 2020; (6)$1,206,000,000 for fiscal year 2021;
 (7)$1,225,000,000 for fiscal year 2022; (8)$1,306,000,000 for fiscal year 2023;
 (9)$1,359,000,000 for fiscal year 2024; and (10)$1,414,000,000 for fiscal year 2025 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) are to remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating institution in the grant programs under sections 201 and 202 a grant under this part equal to 100 percent of the grant amount determined under section 201(c), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.
				
